Citation Nr: 0002229	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  97-30 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

2. Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.  His appeal on the PTSD claim comes before the 
Board of Veterans' Appeals (Board) from a September 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  His appeal on the 
TDIU claim ensues from an April 1999 decision of the Chicago, 
Illinois RO.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's PTSD does not cause occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).

3.  The veteran's service-connected disabilities include 
PTSD, evaluated as 10 percent disabling, and bilateral 
inguinal hernia, evaluated as noncompensable.  His combined 
disability evaluation is 10 percent.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for PTD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code (DC) 9411 (1999).

2.  The veteran does not meet the criteria for entitlement to 
TDIU.  38 C.F.R. § 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his symptomatology for PTSD 
warrants a 100 percent evaluation and that he should have a 
100 evaluation for TDIU.  He has also stated that the RO 
failed to fulfill its duty to assist him in developing his 
claim.  The Board recognizes the veteran's contentions; 
however, the preliminary issue is whether he has submitted 
well-grounded claims, and if so, whether the VA has properly 
assisted him in the development of his claims.  Considering 
the veteran's contentions, the Board finds his claims 
plausible and capable of substantiation and therefore well 
grounded within the meaning of 38 C.F.R. § 5107(a) (West 
1991).  See Caffrey v. Brown, 6 Vet.App. 337, 381 (1994); 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  Because 
the VA has afforded the veteran numerous psychiatric 
examinations, the Board is also satisfied that the RO has 
fulfilled its duty to assist pursuant to 38 U.S.C.A. 
§ 5107(a).  The RO has developed all relevant evidence 
necessary for an equitable disposition of this appeal, and 
the Board finds that no further assistance to the veteran is 
required.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board concludes that this case presents no evidentiary 
considerations, except as noted below, which warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disabilities 
adversely affect his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Although 

regulations require that a disability be viewed in relation 
to its whole recorded history, see 38 C.F.R. §§ 4.1, 4.2, 
4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994). 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

I.  PTSD

The RO service connected the veteran's PTSD in September 1992 
and he is currently evaluated at 10 percent under DC 9411.  
That code provides a 10 percent rating for PTSD causing 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or if symptoms are controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  See 
38 C.F.R. § 4.130.

The veteran reported during a July 1992 VA examination that 
he went on patrol every day during Vietnam and that he 
witnessed his best friend being shot to death.  After the 
veteran returned home from Vietnam and separated from 
service, he joined the police for about four years.  At that 
time he was apparently having homicidal and suicidal 
ideation, and he quit the police force.  He reported that he 
had formerly used Cocaine, but had stopped because it made 
him feel like he was going to have a heart attack.  He 
indicated that Heroine seemed to be the drug for 

him because it made him feel euphoric and "at one with 
others."  However, he told the examiner that he pays his 
bills before he buys any drugs.  The examiner diagnosed PTSD 
and substance abuse.

During a psychiatric examination in August 1993, the veteran 
reported that he did not keep up with current events because 
they made him "feel down."  He said he slept well when he 
was on his medication.  He described himself as very 
irritable.  He did not have crying spells, however, and his 
appetite and libido were unaffected.  The examiner diagnosed 
PTSD by record.

The veteran reported during a VA examination in September 
1994 that he had nightmares about his experiences in Vietnam 
as a tunnel rat.  He also stated that he was irritable and 
had difficulty concentrating.  The examiner did not report 
the veteran's Global Assessment of Functioning (GAF) score at 
that time, but he did diagnose the veteran with PTSD.

In January 1996, the veteran again underwent a VA psychiatric 
examination.  The examiner said that the veteran had more 
than 30 years of alcohol and substance abuse and the veteran 
indicated that he had never been "clean" for more than a 
few days at a time.  The veteran reported that he had been 
divorced for 15 years and he had one adult son who was alive, 
and one son who had been killed two years prior to the 
January 1996 examination.  The veteran was calm, cooperative, 
and in no acute distress.  He had no abnormal motor behavior.  
His affect was normal in range and intensity.  His mood was 
euthymic and appropriate.  He had no thought disorder, no 
delusions or hallucinations, no gross cognitive impairment, 
and his insight and judgment were good.  The examiner 
diagnosed PTSD and substance abuse, cocaine and heroine, and 
assessed the veteran's GAF at 70.

According to a March 1999 social worker's report, the veteran 
completed four years of college and achieved an associate 
degree in Applied Science in 1989 and an associate degree in 
Electronics in 1992.  The veteran apparently became irate 
during 

the interview and the interview was terminated.  The social 
worker did not offer a medical opinion on the veteran's 
mental status.

Based on the above medical evidence, the Board finds that the 
veteran is not entitled to an evaluation in excess of 10 
percent for PTSD.  The veteran's latest GAF score was 70.  
According to the Diagnostic and Statistical Manual of Mental 
Disorders, 4th Ed. (DSM-IV), a GAF of between 61 and 70 
indicates that the veteran suffers from some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  Evidence associated with the 
claims file shows that the veteran does not suffer from 
chronic sleep impairment, memory loss, suspiciousness, or 
panic attacks.  Rather, he achieved two associate degrees and 
was able to maintain employment during periods when his 
substance abuse was held in check.  Thus, the Board finds the 
10 percent evaluation more closely approximates his 
symptomatology for PTSD.

II.  TDIU

The veteran contends that his service-connected disabilities 
entitle him to a total evaluation based on individual 
unemployability.  A total disability rating based upon 
individual unemployability may be assigned upon a showing 
that a veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be 
given to a veteran's level of education, special training, 
and previous work experience, but the veteran's age and the 
impairment caused by nonservice-connected disabilities are 
not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  The veteran's service-connected disabilities, 
alone, must be sufficiently severe to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The veteran reported on his May 1997 Application for 
Increased Compensation Based on Unemployability that he had 
worked for the Chicago Transit Authority as a driver from 
1969 to 1970, for the State Illinois University Police 
(Chicago State University) as a patrolman from 1970 to 1974, 
for Home Investment as a maintenance man from 1974 to 1979, 
and for Sears as a computer repairman until 1993.  It is 
unclear how long the veteran was employed as a computer 
repairman, but he apparently no longer works at that job.  As 
stated above, the veteran has two associate's degrees, one in 
Applied Science and one in Electronics.

Because the veteran has a combined rating of 10 percent, he 
does not meet the percentage requirements of 38 C.F.R. 
§ 4.16(a).  Thus, his claim must be denied on a schedular 
basis.  The Board has also considered whether the veteran is 
unemployable by reason of service-connected disabilities and 
whether his claim should have been submitted to the Director 
of Compensation and Pension Service by the RO for 
extraschedular consideration under 38 C.F.R. § 4.16(b).  
However, the total disability picture in the present case 
does not present such concerns, as the competent medical 
evidence of record does not reflect that his PTSD and 
bilateral inguinal hernia are preventing the veteran from 
obtaining substantial employment.  The veteran has been able 
to perform at several jobs, and he has two associate degrees.  
He also has a long documented history of substance abuse 
which has not been linked clinically to either of his 
service-connected disabilities and which may 

be affecting his ability to maintain employment.  More 
importantly, there is no medical evidence that his PTSD and 
hernia are preventing him from working; thus, his TDIU claim 
does not meet the extraschedular requirements of 38 C.F.R. 
§ 4.16(b).


ORDER

An evaluation in excess of 10 percent for PTSD is denied.

TDIU is denied.




		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

